DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 objected to because of the following informalities:  “disposes” should be –disposed--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 10957579).
claim 1, Kim teaches a semiconductor device (Fig. 9) comprising: an interlayer dielectric (ILD) layer (20) disposed over a substrate (10, col. 2:41-43); a first conductive feature (28) at least partially embedded in the ILD layer (col. 2:55-57); a dielectric layer (32) disposed over and aligned with the ILD layer (col. 3:35-37), wherein a top surface of the dielectric layer is above a top surface of the first conductive feature (fig. 9); an etch stop layer (ESL)(42) disposed over the dielectric layer (32) and over the first conductive feature (col. 4:10-15); and a second conductive feature (58) disposed on the first conductive feature, wherein the second conductive feature includes a first portion (via portion of interconnect 58) having a first bottom surface contacting a top surface of the first conductive feature (fig. 9) and a second portion (line/wire part of interconnect 58) having a second bottom surface contacting a top surface of the dielectric layer (col. 4:31-33, it is noted that the second portion is in contact with the top surface of dielectric 32 via the etch stop layer 42 and the second ILD 44).
As to claim 6, Kim further teaches a barrier layer (24) surrounding the first conductive feature and disposed between the first conductive feature and the ILD layer (fig. 9, col. 2:63-65).
As to claim 7, Kim further teaches the dielectric layer (32) is distanced away from the first conductive feature (28, fig. 9).
As to claim 8, Kim further teaches a top surface of the ILD layer is above the top surface of the first conductive feature (Fig. 4).
As to claim 9, Kim teaches a semiconductor device (fig. 9) comprising: an interlayer dielectric (ILD) layer (20) disposed over a substrate (10, col. 2:41-43); a first conductive 

    PNG
    media_image1.png
    491
    672
    media_image1.png
    Greyscale

As to claim 13, Kim further teaches a second conductive feature including a first portion landing on the first conductive feature and a second portion landing on the dielectric layer through the ESL layer (fig. 9, col. 4:31-33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wu (US 9659864).
As to claims 2 and 12, Kim does not teach the first conductive feature comprises a metal plug and a capping layer disposed on and aligned with the metal plug. However, Wu teaches a metal plug 80 within an ILD 70 having an aligned capping layer 200 (fig. 14, col. 7:19-29). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form a capping layer as taught by Wu so as to protect the metal plug/conductive feature from subsequent process steps.

Allowable Subject Matter
Claims 14-20 are allowed and claims 3-5, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 3-5, the prior art fails to teach a thickness of the dielectric layer is greater than a thickness of the capping layer such that the dielectric layer includes a sidewall surface extended above the capping layer.
As to claims 10 and 11, Kim teaches a barrier layer 24 but fails to teach the ESL further includes a second portion disposes on a sidewall surface of the barrier layer.
As to claims 14-20, the prior art fails to teach selectively coating a blocking layer on and aligned with the capping layer; depositing a dielectric layer over and aligned with the ILD layer, wherein the blocking layer includes a composition to prevent the dielectric layer from being deposited thereon; removing the blocking layer to expose the capping layer; and depositing an etch stop layer (ESL) on the dielectric layer and the capping layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
9/28/21